DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
In response to the amendment filed on January 28, 2022:
Claims 1, 4-5, 10, 13-14, and 19 are amended.
Claims 1-20 are pending.

Response to Arguments
In response to the remarks filed on January 28, 2022:
a.	Objections to claims 5, and 14 are withdrawn in view of Applicant’s amendments.
b.	35 U.S.C. 101 rejections of claims 19-20 are withdrawn in view of Applicant’s amendment.
c.	35 U.S.C. 103 rejections of the pending claims are withdrawn in view of Applicant’s amendments.




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4, 7, 9-11, 13, 16, and 18-20 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Engels (Pub. No. US 2007/0233655, published on October 4, 2007) in view of Egenolf et al. (Pub. No. US 2021/0279043, effectively filed on March 6, 2020; hereinafter Egenolf).

Regarding claims 1, 10, and 19, Engels clearly shows and discloses a method of optimizing database statements using a query compiler; an apparatus for optimizing database statements using a query compiler, the apparatus comprising a computer processor, a computer memory operatively coupled to the computer processor, the computer memory having disposed within it computer program instructions that, when executed by the computer processor, cause the apparatus to carry out the steps of the method; and a computer program product for optimizing database statements using a query compiler, the computer program product disposed upon a non-transitory computer readable storage medium, the computer program product comprising computer program instructions that, when executed, cause a computer to carry out the steps of the method (Figure 2A), wherein the method comprising: 
receiving, by a query compiler from a client computing system, a state specification of a graphical user interface, wherein the state specification describes modifications to a plurality of visual elements of the graphical user interface (the GUI may populate and display one or more lists corresponding to the one or more nodes and/or the data source. For example, the user may choose and arrange a where node in the query, and subsequently configure the where node. In one embodiment, the user may choose the where node, e.g., by clicking on the node with a mouse, and a list of available variables may be automatically populated and displayed, e.g., as retrieved from the data source. Subsequently, the user may choose one of the variables as well as a conditional for that variable, e.g., equal to, greater than, maximum, minimum, less than, contains, not contains, starts with, not equal to, etc., [0093]-[0097]); 
compiling, by the query compiler, a database statement from the state specification (In 304, executable code implementing the specified query may be generated in accordance with the user input, e.g., user input specifying conditions, options, characteristics, and/or functionality of the query as described above. In some embodiments generating the executable code may include generating machine code to perform or implement the specified query, [0099]. If the user input specifies a SQL query, generating the executable code may include generating the SQL query and generating code, e.g., machine code, to invoke and/or transmit the SQL query, [0100]), including: optimizing the database statement (the specified query retrieves data from an external source, the generated executable code, e.g., machine code, may include the query conditions specified from a plurality of nodes of the query. In some embodiments, query conditions from a plurality of nodes may be gathered at runtime in a data structure similar that of FIG. 7B, similar to above. As indicated above, this data structure or generated code, e.g., representing the plurality of nodes, may be converted to one or more of various query language formats, [0103]); and 
sending, by the query compiler, the optimized database statement to a database on a cloud-based data warehouse (if the user input specifies a SQL query, generating the executable code may include generating the SQL query and generating code, e.g., machine code, to invoke and/or transmit the SQL query, [0100]-[0104]).
Egenolf then disclose:
receiving, by a query compiler from a client computing system, a state specification of a graphical user interface, wherein the state specification describes modifications to a plurality of visual elements of the graphical user interface (the development environment 18 renders a graphical user interface 241 with a components portion 242, inputs portion 243, and a canvas portion 244. The components portion 242 includes visual representations 242a through 242f that represent various operations that are available for defining computational logic. The inputs portion 243 displays visual presentations of datasets and fields represented in the logical data 94, [0151]-[0152]);
compiling, by the query compiler, a database statement from the state specification (The development environment 18 uses the computational logic visually represented by the dataflow graph 250 to generate the specification 252. The specification 252 specifies the computational logic visually depicted in the canvas portion 244. The development environment 18 transmits the specification 252 and the logical data 94 to the graph generator 22. The graph generator 22 can use the specification 252 and the logical data 94 to populate the operation and data placeholder fields for each node of the dataflow graph 250, [0152]);
 optimizing the database statement by repositioning, within the database statement, a limit clause such that the limit clause is processed by the database before at least one join clause (the graph generator 22 applies the optimizer 132 to the dataflow graph 262 shown in FIG. 7C to produce the optimized dataflow graph 268. Various intermediary stages of optimization shown in FIGS. 7D and 7E., [0154]. The optimizer may also perform other optimizations, such as rearranging an order of components in a dataflow graph to improve computational efficiency. For example, it may be more computationally efficient for a filter component to come before a join component, so that a join component is not joining together data that is ultimately filtered out. As such, the optimizer may move a filter component to come before a join component, [0065]).
It would have been obvious to an ordinary person skilled in the art at the time of the invention was effectively filed to incorporate the teachings of Egenolf with the teachings of Engels for the purpose of rearranging position of a limit clause to enable faster and more efficient operations of the underlying tables associated with a join clause with minimal utilization of system resources. 
Regarding claims 2, and 11, and 20, Egenolf then discloses repositioning, within the database statement, the limit clause comprises lowering the limit clause within an operator query tree representation The optimizer may also perform other optimizations, such as rearranging an order of components in a dataflow graph to improve computational efficiency. For example, it may be more computationally efficient for a filter component to come before a join component, so that a join component is not joining together data that is ultimately filtered out. As such, the optimizer may move a filter component to come before a join component, [0065]).
Regarding claims 4, and 13, Egenolf further discloses optimizing the database statement by repositioning, within the database statement, the limit clause is further in response to determining an expected number of record results (The final result of the optimization is the dataflow graph 98a which is been optimized to remove all of the datasets that are not required to execute the rules specified by rule specification 96a, as well as other components (e.g., sorts, joins, etc.) instantiated to access those datasets, [0081]. The optimizer may also perform other optimizations, such as rearranging an order of components in a dataflow graph to improve computational efficiency. For example, it may be more computationally efficient for a filter component to come before a join component, so that a join component is not joining together data that is ultimately filtered out, [0065]). 
Regarding claims 7, and 16, Engels further discloses the state specification is received in response to a user manipulating the graphical user interface on the client computing system (the GUI may populate and display one or more lists corresponding to the one or more nodes and/or the data source. For example, the user may choose and arrange a where node in the query, and subsequently configure the where node. In one embodiment, the user may choose the where node, e.g., by clicking on the node with a mouse, and a list of available variables may be automatically populated and displayed, e.g., as retrieved from the data source. Subsequently, the user may choose one of the variables as well as a conditional for that variable, e.g., equal to, greater than, maximum, minimum, less than, contains, not contains, starts with, not equal to, etc., [0093]-[0097]).  
Regarding claims 9, and 18, Engels further discloses the database statement is a structured query language statement (If the user input specifies a SQL query, generating the executable code may include generating the SQL query and generating code, e.g., machine code, to invoke and/or transmit the SQL query, [0100]).
Claims 3, and 12 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Engels in view of Egenolf and further in view of Yan et al. (Pub. No. US 2015/0356141, published on December 10, 2015; hereinafter Yan)

Regarding claims 3, and 12, Yan then discloses optimizing the database statement by repositioning, within the database statement, the limit clause is in response to detecting that the limit clause is positioned within the database statement such that the limit clause is processed by the database after at least one join clause (apply an extended relational algebra model to workflows that include a task corresponding to a Reduce operation is the ability to automatically identify opportunities to optimize workflows to reduce the amount of data being processed. In other words, the cost of execution of a workflow can potentially be reduced or minimized by modifying the order of execution of the tasks in the workflow, while still obtaining the same end result, [0031]-[0035]. Moving one or more operators from a position prior to the instance of the reduce operator to a position after the instance of the reduce operator comprises moving a foreign key join operator from a position prior to the instance of the reduce operator to a position after the instance of the reduce operator, [0078]-[0079]).
It would have been obvious to an ordinary person skilled in the art at the time of the invention was effectively filed to incorporate the teachings of Yan with the teachings of Engels, as modified by Egenolf, for the purpose of optimizing a query by automatic modification of the sequence of tasks in a workflow to reduce the execution costs for a workflow. 
Claims 5, and 14 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Engels in view of Egenolf and further in view of Schmidt (Pub. No. US 2017/0193398, published on July 6, 2017).

Regarding claims 5, and 14, Schmidt then discloses the graphical user interface comprises a worksheet presenting a data set from the cloud-based data warehouse (Figures 2A-2C and corresponding texts).  
It would have been obvious to an ordinary person skilled in the art at the time of the invention was effectively filed to incorporate the teachings of Schmidt with the teachings of Engels, as modified by Egenolf, for the purpose of enhancing query operations for analyzing visual analytical data of a spreadsheet user interface.



Claims 6, and 15 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Engels in view of Egenolf and further in view of Chun et al. (Pat. No. US 8661023, published on February 25, 2014; hereinafter Chun).

Regarding claims 6, and 15, Chun then discloses upon receiving the database statement, the database on the cloud-based data warehouse performs additional optimizations on the optimized database statement (The serving system may receive queries and may partially optimize the query and send the query to the serving cluster. The serving cluster may distribute the partially optimized query to the various machines for execution against the posting lists stored on each machine. In some implementations, the various machines may each perform additional query optimization based on the entries in the posting lists that it hosts, [Column 6, Lines 16-23]).
It would have been obvious to an ordinary person skilled in the art at the time of the invention was effectively filed to incorporate the teachings of Chun with the teachings of Engels, as modified by Egenolf, for the purpose of optimizing query statements based on performance of a database and attributes associated with the query statements. 
Claims 8, and 17 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Engels in view of Egenolf and further in view of Chen et al. (Pub. No. US 2014/0095469, published on April 3, 2014; hereinafter Chen).


Regarding claims 8, and 17, Chen then discloses the query compiler is on an intermediary computing system between the client computing system and the cloud-based data warehouse (Figure 2 shows the DMBS 123 including the query optimizer as an intermediary system between client 150 (with GUI 152) and database 122, [0024]).  
It would have been obvious to an ordinary person skilled in the art at the time of the invention was effectively filed to incorporate the teachings of Chen with the teachings of Engels, as modified by Egenolf, for the purpose of automatically optimizing query structure of a query by detecting specific syntax in the query and re-writing the query using a pre-defined operation corresponding to the detected syntax. 

Related Prior Art
The following references are considered as relevant to the claims:
Hu et al. (Pub. No. US 2009/0077013) teaches a graphical query displayed using the visual query explain mechanism may be a graphical equivalent of structured query language (SQL) statements, with the visual query explain mechanism capable of reading and writing SQL statements as the graphical query is modified. The query can be executed by a query execution mechanism with performance results displayed via the visual query explain mechanism. Since query performance in terms of processing time, memory consumption, input/output time and other such metrics, can vary dramatically depending upon query structure, a query optimizer is used to provide an optimized implementation of the query.

Eltabakh et al. (Pub. No. US 2021/0382920) teaches a relational database management system (RDBMS) optimizes limit queries over analytical functions, wherein the limit queries include an output clause comprising a LIMIT, TOP and SAMPLE clause with an expression specifying a limit that is a number K or a percentage α %. The optimizations of the limit queries include: (1) static compile-time optimizations, and (2) dynamic run-time optimizations, based on semantic properties of “granularity” and “input-to-output cardinality” for the analytical functions.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Contact Information
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Son Hoang whose telephone number is (571) 270-1752. The Examiner can normally be reached on Monday – Friday (7:00 AM – 4:00 PM).
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Usmaan Saeed can be reached on (571) 272-4046. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

           

/SON T HOANG/Primary Examiner, Art Unit 2169       
May 11, 2022